Citation Nr: 1513755	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-11 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for depressive disorder, claimed as secondary to service connected migraine headaches.


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

The Veteran has depressive disorder that is related to his service connected migraine headaches.


CONCLUSION OF LAW

The criteria for service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303 (2014).

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Service connection for migraine headaches was granted in a November 1999 rating decision.  The evaluation of that disability was increased to 50 percent disabling in an April 2002 rating decision.  The current 50 percent rating contemplates severe economic inadaptability due to migraine headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  The Board further notes that the Veteran is also service connected for duodenitis and ulcers associated with his migraine headaches; a 20 percent rating has been assigned for this disability.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 (2014).  

VA outpatient treatment records show treatment for anxiety symptoms beginning in 2007.

On VA examination in August 2011 the examiner diagnosed depression, not otherwise specified.  He stated that the Veteran had previously worked in insurance and was presently unemployed; his headaches prevented him from working and this made him fearful.  The examiner stated that the Veteran's depression was "not connected with the service connected migraine headaches," and opined that the Veteran's "complaints are more about migraines directly than mental health consequences due to migraines.  A diagnosis of depression due to migraines is not found in Computerized Patient Record System clinical notes.  Accordingly, the Veteran's depression is not connected with his migraine headaches."

The Veteran submitted a report dated in May 2014 from a private psychologist, A. H. F., Ph.D., who reviewed the claim file and interviewed the Veteran.  Dr. F. noted that the Veteran reported that after having lost his job he had become increasingly depressed.  Dr. F. found the August 2011 VA examination report "less than adequate" as it:  did not discuss the "well-established co-morbidity of migraine headaches, pain, and mood disorders;" and found the lack of diagnosis of depression secondary to migraine headaches in the clinical notes an insufficient reason to discount a current connection between the conditions.

Dr. F. noted that the Veteran "struggles with pain from severe migraines, ulcers, and increasing depression."  He opined that the current symptom profile presented by the Veteran pointed to a primary diagnosis of depressive disorder due to another medical condition, with mixed features.  "The Veteran's service connected medical conditions produces [sic] significant pain and discomfort, and more likely than not, has resulted in the development of clinically significant depressive and anxious symptoms, which are chronic in nature."

While there is conflicting medical evidence in the file that weighs both for and against the Veteran's claim of service connection for depressive disorder, the Board finds that there is competent evidence to support the claim that the currently diagnosed depressive disorder is medically related to the service-connected migraine headaches (and possibly in part to the service connected ulcers, which are also related to migraine headaches).  The well-reasoned private psychologist's opinion supports the Veteran's claim.  

The VA examiner's opinion against the claim seems to be based at least in part on the lack of a prior finding of record of a relationship between the service connected migraine headaches and the current depressive disorder.  As noted by Dr. F., no such prior finding would be necessary to find a current relationship.  The VA examiner's opinion also fails to address whether a service connected disability could aggravate the current depressive disorder; such a finding would be relevant to the question of entitlement to secondary service connection.  Thus, the Board finds the VA examination report flawed.

The Board finds that it is not necessary to obtain another VA examination/opinion, however, as the medical evidence for and against the claim is at least in relative equipoise.  Resolving reasonable doubt in favor of the Veteran, there is a basis of entitlement to service connection on a secondary basis under 38 C.F.R. § 3.310.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for depressive disorder, as secondary to service-connected migraine headaches, is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


